Citation Nr: 0004590	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-20 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disability.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a bilateral knee disability and a 
gastrointestinal disability.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.

This matter was previously before the Board in May 1999 
wherein the cased was Remanded for additional development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this case has been secured.

2.  There is no competent medical evidence showing the 
presence of a current disability involving the knees.

3.  The gastrointestinal disability, variously diagnosed, is 
of service origin.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
bilateral knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The gastrointestinal disability, variously diagnosed, was 
incurred during active duty.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131.  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  Service 
connection may also be granted for a chronic disease, i.e. 
peptic ulcer disease, which becomes manifest to a compensable 
degree within one year after a veteran's separation from 
active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question that must be resolved with respect to 
the veteran's claims of entitlement to service connection for 
a bilateral knee disability and a gastrointestinal disability 
is whether he has submitted a well-grounded claim for 
benefits arising therefrom.  38 U.S.C.A. § 5107(a) (West 
1991).  A person who submits a claim for benefits 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet.App. at 75-76; King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is ordinarily required to fulfill the well-
grounded claim requirement of section 5107(a).  Edenfield v. 
Brown, 8 Vet.App. 384, 388  (1995).  

Thus, in order for a service connection claim to be well 
grounded, there must be (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence. See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  

If the claimant has not presented a well grounded claim, then 
the appeal fails as to that claim, and the Board is under no 
duty under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant any further in the development of that claim.  
Murphy, 1 Vet. App. at 81.

I. Bilateral Knee Disability

The veteran contends that he has a bilateral knee disability 
which was first manifested during his period of active 
service.  Service medical records dated in January 1997 show 
that the veteran was treated for pain in the left knee with 
prolonged periods of standing and stair climbing.  Physical 
examination revealed that there was positive patella grind, 
but was negative of erythema, effusion or laxity.  There was 
full range of motion with flexion and extension with 5/5 
found.  McMurray's and Lachman's tests were negative.  The 
diagnosis was patellofemoral syndrome.  Subsequent treatment 
in February 1997 showed that the medial joint line was tender 
to palpation.  The knee continued to have full range of 
motion with the joint stable.  The examiner provided an 
assessment of patellofemoral syndrome which was resolving.

The veteran underwent a VA examination in May 1997.  At that 
time the veteran reported that every day running in physical 
training resulted in injuries to his knees in August 1996.  
Both knees would give out.  He was treated with insoles, an 
exercise program, and nonsteroidal anti-inflammatories.  He 
reported pain in both knees anteriorly with stair climbing or 
squatting.  The right knee bothered him more than the left 
knee.

The examination showed that the knees had full extension and 
150 degrees of flexion.  His gait was normal.  There was no 
swelling, effusion, retropatellar crepitation or tenderness.  
Collateral ligaments were stable to varus and valgus stress 
in extension and 30 degrees of flexion.  Anterior and 
posterior signs were negative.  X-rays were within normal 
limits.  The examiner concluded that he could find no 
evidence of organic pathology to explain the veteran's 
symptoms.

The veteran received intermittent treatment at a VA during 
1997 and 1998 for bilateral knee pain.  X-rays in August 1997 
showed a 2 mm size calcification adjacent to the inferior 
surface of the right lateral femoral condyle.  The appearance 
was consistent with previous trauma to the area.  The 
remainder of the examination was within normal limits.  A 
September 1997 MRI of the right knee showed no abnormality.

A VA examination was conducted in August 1999.  The veteran 
reported that there was no history of specific injury to 
either knee during his military service, but that he 
developed pain in both knees when running.  He indicated that 
the right knee would give out and he would almost fall when 
running.  He reported current pain in his knees when going up 
and down stairs frequently.  He indicated that he had three 
episodes during the past year.  He stated that he avoided 
running and strenuous exercise for fear of making his knees 
hurt.  

The examination revealed that the veteran was well developed 
and walked with a normal gait.  Examination of the right knee 
showed a very well developed quadriceps muscle.  There was no 
swelling, effusion or retropatellar crepitation.  The 
examiner was unable to sublux the patellar laterally with the 
knees flexed 30 degrees.  His collateral ligaments were said 
to be stable to varus and valgus stress and extension and 30 
degrees of flexion.  His anterior drawer test, posterior 
drawer test and Lachman's test were negative.  There was 
slight tenderness over the medial joint line.  The veteran 
had full extension and 150 degrees of flexion in the right 
knee.

An examination of the left knee showed full extension and 150 
degrees of flexion.  The veteran had a very well developed 
quadriceps muscle.  He had no swelling, effusion, 
retropatellar crepitation or patellar instability.  The 
collateral ligaments were stable to varus and valgus stress 
and extension and 30 degrees of flexion.  The anterior drawer 
test, posterior drawer test and Lachman's test were negative.  
There was no point of tenderness.  X-rays of both knees 
revealed no evidence of fracture, dislocation, destructive 
lesion, narrowing of the articular cartilage or osteophyte 
formation.  There was a small rounded ossicle of bone 
posterior to the right knee, which was believed to be a 
fabella, which is a sesamoid bone in the lateral hamstring 
tendon.  The examiner concluded that he could find no 
objective evidence of organic pathology to explain the 
veteran's symptoms.

The veteran asserts that service connection is warranted for 
a bilateral knee disability as it was manifested during his 
period of active service.  In this regard, the veteran is 
capable of reporting his symptoms.  Falzone v. Brown, 8 
Vet.App. 398, 403, 405 (1995).  However, it has not been 
indicated that he possesses the requisite medical knowledge 
to be able to opine on a matter involving medical principles 
or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In this regard, the service medical records reveal that the 
veteran was treated for patellofemoral syndrome during his 
period of active service.  Also he continued to complain of 
bilateral knee pain following service.  August 1997 VA x-rays 
showed a 2 mm size calcification adjacent to the inferior 
surface of the right lateral femoral condyle, which was 
consistent with previous trauma to the area.  However, August 
1999 x-rays indicated that this was the fabella.  
Additionally, VA examinations conducted in May 1997 and most 
recently in August 1999 found no organic pathology involving 
the knees.  Accordingly, without current medical confirmation 
showing the presence of disabilities involving, the claim is 
not well grounded and must be denied.

II. Gastrointestinal Disability

Initially, the Board finds that the veteran's claim is well 
grounded in that it is plausible.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
This finding is based in part on the in service and 
postservice medical records showing treatment for 
gastrointestinal complaints.  The Board is also satisfied 
that all pertinent evidence necessary to render a decision is 
of record and the statutory duty to assist the veteran has 
been met.  

The service medical records show that the veteran was seen in 
May 1993 for vomiting, diarrhea, dizziness, and headaches.  
The examiner provided an assessment of upper gastroenteritis.

In August 1993, the veteran reported vomiting and stomach 
aches.  There was a history of nausea, vomiting and diarrhea 
with subjective fever.  He reported a decrease in appetite.  
He reported headaches.  His abdomen had positive bowel 
sounds, and was non-tender and non-distended.  There was no 
hepatosplenomegaly.  The aortic pulse was visible and largely 
palpable.  An assessment of acute gastroenteritis was 
provided.

A chronological record of medical care dated in July 1994 
shows that the veteran reported pain in the upper abdominal 
area for the last six weeks.  He related that the pain, 
described as dull, usually lasted from several hours to all 
day.  An impression of mild abdominal pain was provided.  An 
undated service chronological record of medical care shows 
that the veteran was given an assessment of gastroenteritis.

Subsequent to service, the veteran underwent a VA examination 
in March 1997.  At that time the veteran gave a two month 
history of sharp and dull pains in the epigastric area.  The 
pain was constant.  He took over the counter medications 
which occasionally helped.  Once a week he has gas and 
cramping pain with a soft bowel movement. The examination 
showed mild to moderate tenderness at the umbilicus.  The 
diagnosis was epigastric pain, etiology unknown.  

VA outpatient treatment records dated in 1997 and 1998 show 
that was seen on several occasions for gastrointestinal 
complaints.  A VA upper gastrointestinal series report dated 
in December 1997 provides an impression of thickening of the 
gastric folds and small erosions involving the gastric 
mucosa.  The report also indicates that there could even be a 
couple of small ulcers present along the body of the stomach.  
There was no other abnormality seen.  A VA medical record 
dated in May 1998 shows a diagnosis of gastritis and H. 
pylori.

The veteran underwent a VA examination in May 1998.  He 
reported dull aching abdominal pain accompanied by sharp 
burning epigastric pain.  Physical examination revealed that 
the abdomen was flat without organomegaly, masses nor 
tenderness.  He has mild diffuse epigastric tenderness and 
right upper quadrant tenderness with no rebound tenderness.  
Bowel sounds were normoactive.  A diagnosis of history of 
peptic ulcer disease with positive H. pylori was provided.

In a May 1999 Board Remand, a VA examination 
gastroenterologist was requested.  Of record is a July 1999 
statement from a VA gastroenterology section of a VA medical 
facility.  The physician stated that the veteran "is" a 
patient at the G. I. section.  It was reported that the 
veteran had undergone an upper gastrointestinal and small 
bowel follow though in December 1997, which revealed 
thickening of the gastric folds and small erosions involving 
gastric mucosa.  It was noted that there could even be a 
couple of small ulcers present along the body of the stomach.  
There were no other abnormalities seen.  An upper 
gastrointestinal endoscopy was performed in March 1999 
revealing a normal esophagus, stomach and abdomen.  The 
examiner concluded that it could not be determined that the 
cause of the veteran's upper gastric pain was related to his 
time in the service.  The requested examination apparently 
was not done.  Also it is unclear whether the VA physician 
had the opportunity to actually review the claims folder as 
requested by the Board.

To summarize, the veteran's statements describing his 
symptoms are considered to be competent evidence. Falzone, 8 
Vet.App. at 403, 405.  However, it has not been indicated 
that he possesses the requisite medical knowledge to be able 
to opine on a matter involving medical principles or medical 
causation.  See Espiritu, 2 Vet. App. at 492.

In this regard, the service medical records reveal that the 
veteran was treated for abdominal pains and gastroenteritis 
during his period of active service. Additionally when 
examined by the VA in March 1997 he placed the onset of the 
abdominal pain in January 1997, while he was still on active 
duty.  Also, he continued to be seen at a VA outpatient 
clinic during 1997 and 1998 for gastrointestinal complaints 
with a diagnosis of gastritis and H. pylori rendered in May 
1998.

The most recent VA examination for compensation purposes was 
conducted in May 1998.  At that time the diagnosis was 
history of peptic ulcer disease with positive H. pylori.  The 
Board points out that peptic ulcer disease is a chronic 
disability per 38 C.F.R. § 3.309 (1999).  The July 1999 
medical statement does not contain a current diagnosis.  
However, the VA physician clearly indicated that the veteran 
is currently receiving treatment at the G. I. clinic.  

In view of the inservice and post service gastrointestinal 
complaints and diagnoses, the Board is satisfied that the 
veteran has a chronic gastrointestinal disorder, which has 
been variously diagnosed.  The Board further finds that the 
inservice gastrointestinal complaints and findings are 
indicative of a chronic gastrointestinal disorder.  38 C.F.R. 
§ 3.303.  Accordingly, service connection for a 
gastrointestinal disorder, variously diagnosed is warranted. 


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied. Entitlement to service connection for a 
gastrointestinal disability, variously diagnosed, is granted.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

